(Por la Corte, a propuesta del
Juez Asociado Sr. Hutchison.)
Vista la moción que antecede, con la asistencia de ambas partes, no siendo por sí solo el defecto de no contener el alegato de la ter-cerista apelante la exposición fiel y concisa de la causa que exige la regla 42 de este tribunal, motivo suficiente para desestimar por falta de alegato la apelación interpuesta por dicha tercerista-apelante y *982no apareciendo claramente frívola la cuestión principal planteada en dicho alegato, no ha lugar a la desestimación solicitada.
Los Jueees1 Asociados señores 'Wolf j Córdova Dávila no intervinieron.
Señalada audiencia para mostrar causa para no desestimar, sin la parte apelante comparecer, la corte desestimó por falta de alegato los recursos siguientes:
Núms. 6652, 6768, 6945, 7091, 7148, 7149, 7177,, 7191 y 7208.